DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
The following claims are objected to because of improper dependencies:
Claim 17 is dependent on claim 21; 
Claim 18 is dependent on claim 22;
Claim 19 is dependent on claim 21;
Claim 20 is dependent on claim 24; and
Claim 21 is dependent on claim 21;
All of the above claims are dependent on subsequent claims including claims which are not even part of the claim sheet. All of the claims must be amended to correct the dependency or canceled to overcome the objections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the space" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-15 are rejected under the same grounds for being dependent on independent claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 15 depends on claim 14 which recites that “the contents stored in the interior space of the container are docosanol”. Claim 15 recites that “wherein the contents stored in the interior space of the container is a combination of docosanol, benzyl alcohol, light mineral oil, propylene glycol, water, sucrose distearate, sucrose stearate”. Here, claim 15 broadens the scope of the invention while being dependent on claim 14 which clearly restricts the contents to being docosanol only. Claim 15 does not further limit the subject matter of the claim upon which is depends and therefore is rejected.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Falcon et al. (“Falcon” hereinafter) (WO 2016/176165).
Regarding claims 1 and 16, Falcon discloses a variable dose container (item 100, figure 1) comprising:

an actuator (item 110, figure 1) coupled with the container, wherein the actuator is depressible in a longitudinal direction to drive the contents held in the interior space of the container out of a nozzle protruding horizontally from the actuator; and 
a collar (item 120, figure 1) under the nozzle, a top circumferential edge of the collar containing one or more grooves of varying depth into which the nozzle can be inserted when depressed, thereby adjusting a distance the actuator is moved in the longitudinal direction (paragraph [0028-0031]).
Regarding claim 2, Falcon discloses that the nozzle protrudes from the actuator in a direction perpendicular to the actuator (figure 2, nozzle extends in horizontal direction, actuator moves in the vertical direction).
Regarding claim 3, Falcon discloses that the actuator is rotatable to align the nozzle above the one or more grooves (figures 5-7, paragraph [0031]).
Regarding claim 4, Falcon discloses that the collar is rotatable to align the nozzle above the one or more grooves (collar 120 and actuator 110 are rotating with respect to each other and therefore, if one component is held fixed than the other components would rotate, paragraph [0031], figures 5-7).
Regarding claims 14 and 15, Falcon teaches the variable dose container as discussed in claim 1 above. The container is capable of holding any fluid and does not . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Falcon (WO 2016/176165).
Regarding claims 8-11 and 17-20, Falcon teaches that the one or more grooves have different heights to vary the dosage of liquid that can be dispensed from the container but is silent to the exact dimensions of the height of the grooves. Falcon does teach that the collar comprises multiple steps or grooves with different heights that control the dosage dispensed (paragraphs [0003], [0031]). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Falcon such that the height of the grooves is 0.1 mm to 5.5 mm for a particular dosage or any other suitable value as determined by the needs of a particular dosage dispenser. It would be obvious to change the height of the groove since such a modification would have involved a mere change in the size of a component.  A change (See MPEP § 2144.04 (IV)).
Regarding claims 12 and 13, Falcon teaches the invention as discussed in detail above but is silent to the amount of dosage to be between 0.5 mg to 7 mg. Falcon does teach that the collar comprises multiple steps or grooves with different heights that control the dosage dispensed (paragraphs [0003], [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the collar of Falcon such that it can dispense liquid in the amount from 0.5 mg to 7 mg or any other value as suitable for the dosage dispenser. Falcon teaches that the use of various heights of the grooves controls the quantity of the dosage and therefore discovering an appropriate dispensing dosage would only require a routine skill in the art. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (See MPEP § 2144.05 (II)).
Regarding claim 21, Falcon teaches the invention as discussed in detail above but is silent regarding dimensions of the thickness, the inner diameter, or the height of the collar.
However, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have formed the collar with any appropriate height, thickness, and inner diameter as desired by a user or the needs of the dosage dispenser as an obvious matter of design choice.  Such modifications would have involved a mere change in the size of a component.  A change in size is (See MPEP § 2144.04 (IV)).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Falcon (WO 2016/176165) in view of Chapin (US PG PUB 2012/0205402).
Regarding claims 5-7, Falcon teaches the invention as discussed in detail above but does not explicitly teach a container shoulder and a hollow neck on the shoulder to which the collar attaches along with a dispensing tube.
Chapin teaches another dispenser comprising a container (item 10, figure 3) that includes a shoulder (item 10, figure 3) and a hollow circular neck (item 25, figure 3) provided on the shoulder, a collar (item 38, figure 3) provided on the shoulder, and a top end of a tube (item 17, figure 3) that extends into the neck and a bottom end of the tube extends to the contents held in the interior space of the container.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the container of Falcon as taught by Chapin to provide a shoulder, a hollow neck, and a dip tube that extends from the container neck to the interior of the container. Doing so would be obvious because the shoulder and the neck provide a secure and stable location for mounting the collar to the container. It would be obvious that the dip tube would be part of the pump of Chapin because dip tubes are common modes of carrying liquid from a container interior space to a dispensing nozzle. Lastly, such containers with shoulder, neck, and a dip tube are one of the most commonly known and used configurations in .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following documents disclose subject matter related to containers with rotating collars that control the movement of a vertically moving actuator: US PN 6,932,244, US PN 8,308,029, US PG PUB 2013/0026186, US PN 9,010,581, and US PN 9,789,502.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Vishal Pancholi/Primary Examiner, Art Unit 3754